DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1, 3, 4, 6-13, 15-19 are currently pending.  Claims 17-19 were newly presented.
Priority:  This application is a 371 of PCT/US2017/051125 09/12/2017
		PCT/US2017/051125 has PRO 62/393,233 09/12/2016.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraide et al. (EP0780123).
Regarding claim 1, Hiraide teaches A method of enhancing neuronal regeneration following a central nervous system injury in a subject, the method comprising administering to the subject a composition comprising one or more ketogenic compounds (claims 1-2: “sodium β-hydroxybutyrate and esters of β-hydroxybutyric acid”; [0033]: “The cerebral function improving agents of the present invention may be indicated for the treatment of vasogenic edema associated with cerebral injury, tumor, or hemorrhage, intracranial hematoma or late cerebral ischemia, and cytotoxic edema due to cerebral ischemia, severe brain injury, or hypoxemia.”) where the application Hiraide’s “cerebral function improving agents” to a patient having a “severe brain injury” would result in a method that anticipates the claim.  In addition, Hiraide teaches the administration of the BHB to a patient for the treatment of cerebral injury 
Regarding claims 3, Hiraide teaches wherein the nervous system injury is a brain injury ([0033]: “The cerebral function improving agents of the present invention may be indicated for the treatment of vasogenic edema associated with cerebral injury, tumor, or hemorrhage, intracranial hematoma or late cerebral ischemia, and cytotoxic edema due to cerebral ischemia, severe brain injury, or hypoxemia.”) which anticipates the claims.
Regarding claims 6-13, Hiraide teaches “Examples of the compounds of formula (1) include acetoacetic acid, β-hydroxybutyric acid, sodium β-hydroxybutyrate, and esters of β-hydroxybutyric acid. The esters may include those containing methanol, ethanol, and glycerin (mono-, di- and tri-esters).” ([0032]; claims 1-2) which anticipates the claims.
Regarding claims 15-16, Hiraide teaches administration to a patient ([0035]-[0036]) which anticipates the claims. 
Regarding new claim 17, wherein neuronal regeneration is via cell migration is inherently taught by carrying out Hiraide’s administration of sodium β-hydroxybutyrate to a patient.  The application Hiraide’s “cerebral function improving agents” to a patient having a “severe brain injury” would result in a method that inherently anticipates the claim because the prior art compound is the same and would result in the same process (See MPEP 2112.02).  Furthermore, the administration of the BHB to a patient for the treatment of cerebral injury ([0032]-[0036]) which would inherently have the effect of “neuronal regeneration [] via cell migration” because the prior art compound administered to a patient would necessarily have the same effect as in the instant application and therefore anticipates the claim. 
wherein neuronal regeneration is via repair of neuronal cells, for the same reasoning as in claim 17 supra, administration of BHB to a patient would inherently result in “neuronal regeneration … via repair of neuronal cells”.  
Response
Applicant argues that Hiraide does not disclose regenerating neuronal cells.  As detailed supra, Hiraide teaches the administration of the BHB to a patient for the treatment of cerebral injury ([0032]-[0036]) which would inherently have the effect of “enhances neuronal regeneration following nervous system injury” because the prior art compound administered to a patient would necessarily have the same effect as in the instant application and therefore anticipates the claim.  The argument is not persuasive and the rejection is maintained as amended.

Claims 1, 2, 4, 6, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. ("Treatment with ketone bodies preserves mitochondrial function and reduces oxidative stress following contusion spinal cord injury", 44th Annu Meet Soc Neurosci (November 15-19, Washington) 2014, Abst 523.19, 1 January 2014; Cited in 10/15/20 IDS).
Patel teaches treating a spinal cord injury with BHB which anticipates claims 1, 2, 4, 6, 15, 16.
Applicant amended the claims in a manner avoiding the rejection.  This rejection is withdrawn.
Claims 1, 5, 6, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCleary et al. (US 20050129783).
Regarding claims 1, 5, 6, 15, 16, McClearly teaches the treatment of peripheral neuropathies (Abstract) through the administration of BHB (claims 3, 15) “with a composition and method that effectively modulates neurotransmitters in the nervous system, i.e., the brain, spinal cord, and peripheral nervous system” ([0008]) which anticipates the claim.
withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10842767. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims administering BHB, R,S-1,3-butanediol acetoacetate to a patient in need thereof including those suffering from a nervous system injury such as TBI (cols 8-9).
Response
Applicant argues that the patent is silent regarding use for neuroregenerative benefits. This argument is not persuasive because the claimed method step is administration to a subject a ketogenic compound where the subject has a nervous system injury.  The patent claim would anticipate the instant claim because the method steps are the same and patient population is substantially overlapping.  Furthermore, because the same compound is administered to a TBI patent, the patent method inherently anticipates the instant claims.  The argument is not persuasive and the rejection is maintained.

Claims 1, 3, 6-13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9675577. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims  a method of promoting ketosis (claim 1) by administering BHB, R,S-1,3-butanediol acetoacetate to a patient in need thereof including those suffering from a nervous system injury such as TBI (col 3).
Response
Applicant argues that the patent is silent regarding use for neuroregenerative benefits. This argument is not persuasive because the claimed method step is administration to a subject a ketogenic compound where the subject has a nervous system injury.  The patent claim would anticipate the instant claim because the method steps are the same and patient population is substantially overlapping.  Furthermore, because the same compound is administered to a TBI patent, the patent method inherently anticipates the instant claims.  The argument is not persuasive and the rejection is maintained.

Claims 1, 3, 6-13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-23 of U.S. Patent No. 10646462. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims  a method of promoting ketosis (claim 14) by administering BHB, R,S-1,3-butanediol acetoacetate to a patient in need thereof including those suffering from a nervous system injury such as TBI (col 3).
Response
Applicant argues that the patent is silent regarding use for neuroregenerative benefits. This argument is not persuasive because the claimed method step is administration to a subject a ketogenic compound where the subject has a nervous system injury.  The patent claim would anticipate the instant claim because the method steps are the same and patient population is substantially overlapping.  Furthermore, because the same compound is administered to a TBI patent, the patent method inherently anticipates the instant claims.  The argument is not persuasive and the rejection is maintained.

NEW CLAIM REJECTIONS NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraide et al. (EP0780123). 
Hiraide anticipates claims 1, 3, 6-13, 15-18 as detailed supra and incorporated herein. Hiraide further renders the claims obvious because one of ordinary skill in the art following the teaching of Hiraide would administer “The cerebral function improving agents” to a severe brain injury patient as taught therein with the inherent effect of enhancing neuronal regeneration ([0033]: “The cerebral function improving agents of the present invention may be indicated for the treatment of vasogenic edema associated with cerebral injury, tumor, or hemorrhage, intracranial hematoma or late cerebral ischemia, and cytotoxic edema due to cerebral ischemia, severe brain injury, or hypoxemia.”) and arrive at the claimed invention with a reasonable expectation of success.
Regarding claim 19, further specifying the administration of between “0.001 mg/kg to 100mg/kg body weight per day,” Hiraide teaches a dose study ([0012]-[0013]; [0038]: 3.1 mg/kg/hr = 74.4 mg/day; Fig. 1, Fig. 2), toxicity study ([0140]: “BHBNa was repeatedly administered orally or intravenously to male Wistar or SD rats for 2 weeks. The rats given 500 mg/kg - 2000 mg/kg survived without any abnormal findings.“) and other formulations which one of ordinary skill in the art would apply to a dosing study which is routine in the art and arrive at the claimed invention with a reasonable expectation of success.
	Thus, the claims are rejected as prima facie obvious.

Conclusion
The claims are not in condition for allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639